Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The misbehavior report, positive urinalysis test results indicating the presence of opiates and testimony at the hearing provide substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance (see Matter of Willingham v Goord, 296 AD2d 792 [2002]). Contrary to petitioner’s assertion, the failure to include petitioner’s name and din number on petitioner’s copy of the second urinalysis procedure form does not, under the circumstances presented here, require that the determination be annulled (see Matter of Victor v Goord, 309 AD2d 1026 [2003]; Matter of Uttinger v Goord, 284 AD2d 826 [2001]; Matter of Martinez v Ross, 243 AD2d 914 [1997], appeal dismissed 91 NY2d 887 [1998]). The record establishes, and testimony from the correction officer who conducted the urinalysis tests confirms, an unbroken chain of custody, that petitioner’s urine sample was properly handled and appropriate testing procedures were followed (see Matter of Victor v Goord, supra at 1026). Petitioner’s remaining contention has been reviewed and found to be without merit.
Crew III, J.E, Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.